


EXHIBIT 10.4




PRIVATE & CONFIDENTIAL


May 31, 2011


Mr. Russell Hammer
[personal address]


Dear Russ:


As we discussed, and as provided for in your employment offer letter dated
December 30, 2010, the payment of your sign-on bonus by OWW (“the Company”) was
intended to make you “whole” to the extent that you did not receive your
expected 2010 bonus from Crocs as you were asked to resign immediately to join
Orbitz. At the time this letter was written, you communicated in writing that
the Crocs bonus would have been between $318,600 and $531,000, (and would be
decided at the upcoming Croc's compensation committee meeting) which Orbitz
decided to pay the $531,000 amount, less applicable taxes, to you in accordance
to the terms and conditions of your employment agreement.


As recently reported by Crocs in its Annual Proxy Statement, you would have been
eligible to receive a bonus equal to 118% of your target bonus, or $318,600,
rather than $518,000, had you remained with the Company. To recognize this
difference, and in accordance with the terms and conditions of your employment
letter agreement, you have agreed to remit the difference between these amounts,
equal to $212,400, adjusted for the applicable income and employment taxes that
were deducted by the Company.


As a result, it is our understanding that you will be making a payment to the
Company by wire prior to our Board meeting on June 1, 2011, in an amount equal
to $145,630.20, which represents the difference between the cash sign-on amount
paid by the Company and the 2010 Crocs Bonus (i.e., $212,400), minus $67,416.65
of income and employment taxes deducted by the Company with respect to the
$212,400 excess amount. In addition, you are authorizing the Company to receive
and retain a refund from the applicable taxing authorities of all income and
employment taxes paid on your behalf with respect to your prior receipt of such
amount from the Company. The Company will also properly reflect these detailed
compensation and tax adjustments in your next pay check records and in the 2011
year end W-2 forms.




Best regards,


/s/ Paul E. Wolfe


Paul E. Wolfe
Group Vice President, Global Human Resources
Orbitz Worldwide


AGREED TO AND ACCEPTED BY:


/s/ Russell Hammer                
Russell Hammer


5/31/11                    
Date
















